 

Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is entered into as of June
5, 2020, by and between Eastside Distilling, Inc., a Nevada corporation (the
“Company”), and Geoffrey Gwin (“Executive”) (collectively, the “Parties”), and
is to be effective as of June 15, 2020 (the “Effective Date”). This Agreement
shall replace any prior agreement between the Company and Executive existing
prior to the Effective Date.

 

1. Duties and Scope of Employment.

 

(a) Positions and Duties. Executive will serve as Chief Financial Officer
(“CFO”) of the Company as of the Effective Date. Executive will render such
business and professional services in the performance of Executive’s duties,
consistent with Executive’s position within the Company, as will reasonably be
assigned to him by the Company’s Chief Executive Officer (the “CEO”), to whom he
shall report.

 

(b) Term. This Agreement will commence on the Effective Date and terminate on
the first anniversary of the Effective Date, unless earlier terminated in
accordance with this Agreement (the “Employment Term”).

 

(c) Obligations. Executive will devote Executive’s full business efforts and
time to the Company and will use good faith efforts to discharge Executive’s
obligations under this Agreement to the best of Executive’s ability and in
accordance with each of the Company’s corporate guidance and ethics guidelines,
conflict of interest policies and code of conduct as may be in effect from time
to time. Notwithstanding the foregoing, nothing in this letter shall preclude
Executive from devoting reasonable periods of time to charitable and community
activities, managing personal investment or business assets and, subject to
approval of the Board which will not be unreasonably withheld, serving on boards
of other companies (public or private) not in competition with the Company,
provided that none of these activities interferes with the performance of
Executive’s duties hereunder or creates a conflict of interest.

 

(d) Work Location. Executive’s principal place of employment shall be both at a
remote location and at the Company’s corporate headquarters in Portland, Oregon,
subject to business travel as needed to properly fulfill Executive’s employment
duties and responsibilities. The Company acknowledges and agrees that
Executive’s principal place of residence may be outside of the State of Oregon.

 

2. Compensation.

 

(a) Base Salary. As of the Effective Date, the Company will pay Executive an
annual base salary of $100,000 as compensation for Executive’s services, subject
to review from time to time by the Compensation Committee of the Board (the
“Compensation Committee”) (such annual salary, as is then effective, to be
referred to herein as “Base Salary”). All compensation paid to Executive will be
paid periodically in accordance with the Company’s normal payroll practices and
be subject to the usual, required withholdings.

 

(b) RSU Grant. On or promptly after the Effective Date, the Company will grant
the Executive the equivalent of $150,000 of restricted stock units (“RSUs”),
based on the Company’s customary determination of the applicable stock price at
the time of grant. Twenty-five percent (25%) of the award will be earned and
vested on each of March 31, June 30 and September 30, and December 31 of each
year this contract is in effect, beginning September 30, 2020. The award will be
subject to the terms and conditions of the Company’s 2016 Equity Incentive Plan
and an award agreement (collectively, the “Equity Documents”). Notwithstanding
the foregoing, Executive shall not be entitled to any form of equity award
unless and until the Compensation Committee or the Board grants Executive the
equity award and Executive executes and delivers all applicable award agreements
regarding the same.

 

(c) Annual Bonus. Executive will be eligible to participate in the Company’s
bonus plan, beginning in 2020. Executive’s target bonus shall be 100% of Base
Salary and RSU Grant which is the combined total base salary. The bonus will be
paid 50% in RSUs and 50% in cash. Actual payments will be determined based on a
combination of Company results and individual performance against the applicable
performance goals established by the Compensation Committee.

 

1

 

 

(d) Option/Equity Grant. Executive will be eligible to participate in the
Company’s equity plan program applicable to executives of the Company. The award
will be subject to the terms and conditions of the Equity Documents.
Notwithstanding the foregoing, Executive shall not be entitled to any form of
equity award unless and until the Compensation Committee or the Board grants
Executive the equity award and Executive executes and delivers all applicable
award agreements regarding the same.

 

(e) Signing Bonus. Executive will be paid a $35,000 signing bonus, 50% of the
bonus in cash, and the remainder will be paid in fully-vested stock of the
Company no later than December 31, 2020.

 

3. Employee Benefits and Perquisites. Executive will be eligible to participate
in the employee benefit plans and programs generally available to the Company’s
senior executives, subject to the terms and conditions of such plans and
programs. Executive will be entitled to other benefits and perquisites that are
made available to other senior executives of the Company, each in accordance
with and subject to the eligibility and other provisions of such plans and
programs. The Company reserves the right to amend, modify or terminate any of
its benefit plans or programs at any time and for any reason.

 

4. Expenses. The Company will reimburse Executive for reasonable expenses
incurred by Executive in the furtherance of the performance of Executive’s
duties hereunder, in accordance with the Company’s expense reimbursement policy
as in effect from time to time.

 

5. Termination of Employment. Notwithstanding anything else in this Agreement to
the contract, either the Company or Executive may terminate Executive’s
employment and this Agreement at any time with or without cause. If Executive’s
employment with the Company terminates for any reason, Executive will be
entitled to any (a) unpaid Base Salary accrued up to the effective date of
termination; (b) pay for accrued but unused vacation, if Company policy is to
accrue vacation; (c) benefits or compensation as provided under the terms of any
employee benefit and compensation agreements or plans applicable to Executive;
and (d) unreimbursed business expenses required to be reimbursed to Executive.

 

6. Severance and Acceleration.

 

(a) Termination by the Company Without Cause. If (i) Executive’s employment is
terminated by the Company without Cause (as defined below) during the Employment
Term or within 12 months following a Change of Control (as defined in the
Company’s 2016 Equity Incentive Plan) if a Change of Control occurs within the
Employment Term or (ii) Executive terminates for Good Reason (as defined below),
then, subject to Section 7, Executive will receive, in addition to the
compensation set forth in Section 5, (x) payment of the Executive’s Base Salary
remaining under the Employment Term (which will in no event be more than 12
months), (y) continued vesting of the RSUs referred to in Section 2(b) over the
period specified in that section. The Base Salary payment will be paid out over
the period in accordance with the Company’s regular payroll practices. Except to
the extent timing of payments are modified by the 409A provision provided in
Section 8 below.

 

(b) Definition of Cause. For purposes of this Agreement, “Cause” will mean:

 

(i) Executive’s continued failure to perform the duties and responsibilities of
Executive’s position after there has been delivered to Executive a written
demand for performance from the Board which describes the basis for the Board’s
belief that Executive has continued to fail to perform Executive’s duties and
provides Executive with thirty (30) days to take corrective action;

 

(ii) Any act of personal dishonesty taken by Executive in connection with
Executive’s responsibilities as an employee of the Company with the intention or
reasonable expectation that such action will result in the personal enrichment
of Executive;

 

(iii) Executive’s conviction of, or plea of nolo contendere to, a felony;

 

2

 

 

(iv) Executive’s commission of any tortious act, unlawful act, malfeasance or
violation of Company policies (such as workplace harassment or insider trading
policy) which causes or reasonably could cause (for example, if it became
publicly known) in the sole and good faith judgement of the Board material harm
to the Company’s standing, condition or reputation;

 

(v) Any material breach by Executive of the Company’s standard form of
Confidentiality and Proprietary Rights Agreement, in substantially the form
attached hereto as Exhibit A (such agreement, the “Confidentiality Agreement”)
or any other improper disclosure by Executive of the Company’s confidential or
proprietary information;

 

(vi) A breach of any fiduciary duty owed to the Company by Executive;

 

(vii) The existence of “Cause” under the Company’s 2016 Equity Incentive Plan;
or

 

(viii) Executive (A) obstructing or impeding; (B) endeavoring to influence,
obstruct or impede; or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause.”

 

(c) Definition of Good Reason. For purposes of this Agreement, “Good Reason”
will mean the termination of Executive’s employment with the Company by
Executive after the occurrence of one or more of the following events without
Executive’s express written consent

 

(i) a material reduction of Executive’s duties, authorities, or responsibilities
relative to Executive’s duties, authorities, or responsibilities in effect
immediately prior to the reduction; provided, however, that continued employment
following a Change in Control with substantially the same duties, authorities,
or responsibilities with respect to the Company’s business and operations will
not constitute “Good Reason” (for example, “Good Reason” does not exist if
Executive is employed by the Company or a successor with substantially the same
duties, authorities, or responsibilities with respect to the Company’s business
that Executive had immediately prior to the Change in Control regardless of
whether Executive’s title is revised to reflect Executive’s placement within the
overall corporate hierarchy or whether Executive provides services to a
subsidiary, affiliate, business unit or otherwise);

 

(ii) a material reduction by the Company in Executive’s annual total target cash
compensation; provided, however, that, a reduction of annual total target cash
compensation that also applies to substantially all other similarly situated
employees of the Company members will not constitute “Good Reason”; or

 

(iii) failure of a successor corporation to assume the obligations under this
Agreement.

 

In order for the termination of Executive’s employment with the Company to be
for Good Reason, Executive must not terminate employment without first providing
written notice to the Company of the acts or omissions constituting the grounds
for “Good Reason” within 30 days of the initial existence of the grounds for
“Good Reason” and a cure period of 30 days following the date of written notice
(the “Cure Period”), the grounds must not have been cured during that time, and
Executive must terminate Executive’s employment within 30 days following the
Cure Period.

 

(d) Voluntary Termination or Termination for Cause. If Executive’s employment is
terminated voluntarily or due to death or disability or is terminated for Cause
by the Company, then except as set forth in Section 5, all payments of
compensation by the Company to Executive hereunder will terminate immediately.

 

3

 

 

7. Conditions to Receipt of Severance and Acceleration.

 

(a) Separation Agreement and Release of Claims. The receipt of any severance or
other benefits pursuant to Section 6 will be subject to Executive signing and
not revoking a separation agreement and release of claims in form and substance
reasonably acceptable to the Company in its discretion that becomes effective no
later than sixty (60) days following Executive’s employment termination date
(such date, the “Release Deadline”). If the release does not become effective by
the Release Deadline, Executive will forfeit any rights to severance under this
Agreement. In no event will severance payments be paid or provided until the
Release Deadline. Any payments delayed from the date Executive terminates
employment through the Release Deadline will be payable in a lump sum without
interest on the Release Deadline and all other amounts will be payable in
accordance with the payment schedule applicable to each payment or benefit. In
the event the termination occurs at a time during the calendar year where the
release could become effective in the calendar year following the calendar year
in which Executive’s termination occurs, then any severance payments under this
letter that would be considered Deferred Compensation Separation Benefits (as
defined below) will be paid on the first payroll date to occur during the
calendar year following the calendar year in which such termination occurs, or,
if later, (i) the Release Deadline, (ii) such time as required by the payment
schedule provided above that is applicable to each payment or benefit, or (iii)
the Delayed Initial Payment Date (as defined below).

 

(b) Other Requirements. Executive’s receipt and retention of severance payments
will be subject to Executive executing and continuing to comply with the terms
of the Confidentiality Agreement.

 

8. Section 409A.

 

(a) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits payable upon separation that is payable to Executive, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits that are considered deferred compensation
(together, the “Deferred Compensation Separation Benefits”) under Section 409A
of the Internal Revenue Code (the “Code”) and the final regulations and official
guidance thereunder (“Section 409A”), will be payable until Executive has a
“separation from service” within the meaning of Section 409A.

 

(b) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A, any Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service, will become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service (the “Delayed
Initial Payment Date”). All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s termination of employment but
prior to the six (6) month anniversary of Executive’s termination of employment,
then any payments delayed in accordance with this paragraph will be payable in a
lump sum as soon as administratively practicable after the date of Executive’s
death and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

 

(c) Any amount paid under the Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of this Agreement. Any amount paid under the Agreement that qualifies
as a payment made as a result of an involuntary separation from service pursuant
to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed
the Section 409A Limit will not constitute Deferred Compensation Separation
Benefits for purposes of this Agreement. For this purpose, “Section 409A Limit”
means the lesser of two (2) times: (i) Executive’s annualized compensation based
upon the annual rate of pay paid to Executive during Executive’s taxable year
preceding Executive’s taxable year of Executive’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Executive’s employment is
terminated.

 

4

 

 

(d) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Executive and the
Company agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

9. Representations. By executing this Agreement, Executive represents that
Executive is able to accept this role and carry out the work that it would
involve.

 

10. Confidential Information. Executive reaffirms that any confidentiality
agreement executed by Executive in favor of the Company remains in full force
and effect in accordance with its terms.

 

11. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death, and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance, or other disposition of Executive’s
right to compensation or other benefits will be null and void.

 

12. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally or by electronic mail; (b) one (1) day after
being sent overnight by a well-established commercial overnight service, or (c)
four (4) days after being mailed by registered or certified mail, return receipt
requested, prepaid and addressed to the Parties or their successors at the
following addresses, or at such other addresses as the Parties may later
designate in writing:

 

If to the Company:

 





Eastside Distilling, Inc.



1001 SE Water Ave, suite 390



Portland, OR 97214
Attn: Chief Executive Officer

 

If to Executive, at the address set forth on the signature page hereto.

 

13. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

 

14. Arbitration. The Parties agree that any dispute or controversy arising out
of, relating to, or concerning the interpretation, construction, performance, or
breach of this Agreement will be settled by arbitration to be held in Multnomah
County, Oregon, in accordance with the terms and conditions of the
Confidentiality Agreement, unless prohibited by law.

 

15. Integration. This Agreement, together with the Confidentiality Agreement,
and the Equity Documents referenced herein, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing and signed by duly authorized representatives of the
parties hereto. In entering into this Agreement, no party has relied on or made
any representation, warranty, inducement, promise, or understanding that is not
in this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement, the terms in this Agreement will prevail.

 

5

 

 

16. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

 

17. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

18. Tax Withholding; Clawback. All payments made pursuant to this Agreement will
be subject to withholding of applicable taxes. Any amounts payable hereunder are
subject to any policy (whether currently in existence or later adopted)
established by the Company providing for clawback or recovery of amounts that
were paid to Executive. The Company will make any determination for clawback or
recovery in its sole discretion and in accordance with any applicable law or
regulation.

 

19. Governing Law. This Agreement and any disputes or claims arising hereunder
will be construed in accordance with, governed by and enforced under the laws of
the State of Oregon without regard for any rules of conflicts of law. Executive
expressly consents to the personal jurisdiction of the state and federal courts
located in Multnomah County, Oregon for any lawsuit filed there against him by
the Company arising from or relating to this Agreement.

 

20. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from Executive’s private attorney,
has had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

21. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

6

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, effective as of the Effective Date.

 

  COMPANY:       EASTSIDE DISTILLING, INC.       /s/ Lawrence Firestone  
Lawrence Firestone, Chief Executive Officer   1001 SE Water Ave., Suite 390  
Portland, OR 97214       EXECUTIVE:       /s/ Geoffrey Gwin   Geoffrey Gwin    
  Address: 238 Black Rock Tpk, Redding CT 06896        

 

7

 

 

EXHIBIT A

 

This NONDISCLOSURE AGREEMENT is made as of the date set forth above between:

 

Eastside Distilling, Inc., (the “Company”) having an office at 1001 SE Water
Street, Suite 390, Portland, OR 97214.

 

And;

 

Geoffrey Gwin (“Employee”).

 

1. Purpose. The Company and the Employee are about to begin or have begun an
employment relationship in connection with which each party may disclose its
Confidential Information to the other.

 

2. Definition of Confidential Information. “Confidential Information” means any
information, technical data, or know-how, including, but not limited to, that
which relates to research, acquisitions, product plans, products, services,
customers, consultants, markets, processes, designs, drawings, marketing or
finances of the Company. The term “Confidential Information” includes trade
secrets and to any and all information of any nature or kind whatsoever which
relates to all proprietary and financial information relating to the Company’s
business; to any and all information concerning the Company’s customers; and to
the content of any and all working papers, discussion papers, business plans,
documents and products of any nature or kind which the Company has created,
amended or enhanced. Confidential Information does not include information,
technical data or know-how which (a) is in the possession of the Employee at the
time of disclosure as shown by the Employee’s files and records immediately
prior to the time of disclosure; (b) the Employee can prove, from
contemporaneous written evidence, has been independently developed by its
personnel without access to, either directly or indirectly, the Company’s
Confidential Information; (c) prior to or after the time of disclosure becomes
part of the public knowledge or literature other than as a result of any
improper inaction or action of the Employee; (d) is approved in writing by the
Company for release; or (e) is required to be disclosed by applicable law or
proper legal, governmental or other competent authority (provided that the
Company shall be notified sufficiently in advance of such requirement so that it
may seek a protective order (or equivalent) with respect to such disclosure,
with which the Employee shall fully comply).

 



3. Nondisclosure of Confidential Information. Employee (a) recognizes that the
business and financial records, customer and client lists, proprietary knowledge
or data, intellectual property, trade secrets and confidential methods of
operations of the Company, its subsidiaries and its Affiliates and their
respective successors, assigns and nominees, as they may exist from time to time
and which relate to the then conducted or planned business of the Company, its
subsidiaries and its Affiliates or of entities with which the Company was or is
expected to be affiliated during such periods, are valuable, special and unique
assets of the Company, access to and knowledge of which are essential to
Employee’s performance with the Company; and (b) shall not, during or after the
Term, disclose any of such records, lists, knowledge, data, property, secrets,
methods or information to any Person for any reason or purpose whatsoever
(except for disclosures (x) compelled by law; provided that Employee promptly
notifies the Company of any request for such information before disclosing the
same, if practical, and (y) made as necessary in connection with the performance
of his duties with the Company) or make use of any such property for his own
purposes or for the benefit of any Person except the Company. Employee
acknowledges that a breach of this Section 3 may cause irreparable injury to the
Company for which monetary damages are inadequate, difficult to compute, or
both. Accordingly, Employee agrees that the provisions of this Section 3 may be
enforced by specific performance or other injunctive relief.

 

4. Non-solicitation. Employee acknowledges that the Company, its subsidiaries
and its Affiliates have expended and shall continue to expend substantial
amounts of time, money and effort to develop business strategies, employee,
client and customer relationships and goodwill to build an effective
organization. Employee acknowledges that Employee is and shall become familiar
with the confidential information of the Company, its subsidiaries and its
Affiliates, including trade secrets, and that Employee’s services are of
special, unique and extraordinary value to the Company. Employee acknowledges
that the opportunities of employment and compensation offered by the Company are
adequate consideration for the covenants contained in this Section 4. Employee
acknowledges that the Company and each of its subsidiaries and Affiliates and
their respective successors, assigns and nominees, has a legitimate business
interest and right in protecting its confidential information, business,
strategies, employee, client and customer relationships and goodwill, and that
each of the Company, its subsidiaries and Affiliates and their respective
successors, assigns and nominees would be seriously damaged by the disclosure of
confidential information and the loss or deterioration of its business
strategies, employee and customer relationships and goodwill.

 



8

 

 

5. Return of Materials. All materials or documents containing or embodying
Confidential Information shall remain the property of the Company, and any such
materials or documents will be promptly returned to the Company by the Employee,
accompanied by all copies of such documentation, within 10 days after (a) the
employment relationship has been terminated, or (b) the delivery of written
request on the part of the Company.

 

6. Term. This Agreement shall apply to disclosures of Confidential Information
made on or before the signing of this Agreement (including, for the avoidance of
doubt, disclosures of Confidential Information made before the date of this
Agreement). This Agreement shall remain in effect during Employee’s employment
term and shall survive two years from the date Employee ceases to be an employee
of the Company.



 

7. Governing law. This Agreement shall be governed by and shall be construed in
accordance with the laws of the State of Oregon, without giving effect to the
conflicts of laws principles thereof, to the exclusion of the law of any other
jurisdiction.

 

8. Remedies. Employee agrees that its obligations provided in this Agreement are
necessary and reasonable in order to protect the Company and its business, and
each Party expressly agrees that monetary damages would be inadequate to
compensate the Discloser for any breach by the Recipient of its covenants and
agreements set forth in this Agreement. Accordingly, Employee agrees and
acknowledges that any such violation or threatened violation will cause
irreparable injury to the Company and that, in addition to any other remedies
that may be available, in law, in equity or otherwise, the Discloser shall be
entitled to obtain both mandatory and prohibitory injunctive relief against the
threatened breach of this Agreement or the continuation of any such breach by
the Recipient, without the necessity of proving actual damages.

 

9

